
	
		I
		112th CONGRESS
		1st Session
		H. R. 2122
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Ms. Ros-Lehtinen (for
			 herself, Mr. Royce,
			 Mr. Burton of Indiana, and
			 Mr. Chabot) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To renew the Export Administration Act of 1979, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Export Administration Renewal Act of
			 2011.
		IExport
			 Administration Act of 1979
			101.Violations
				(a)Criminal
			 penaltiesSection 11 of the
			 Export Administration Act of 1979 (50 U.S.C. App. 2410) is amended by striking
			 subsections (a) and (b) and inserting the following:
					
						(a)Criminal
				penalties
							(1)Violations by an
				individualAny individual who
				willfully violates, conspires to violate, attempts to violate, or aids or abets
				in the commission of a violation of any provision of this Act or any
				regulation, license, or order issued under this Act shall be fined not more
				than $1,000,000, imprisoned for not more than 20 years, or both, for each
				violation.
							(2)Violations by a
				person other than an individualAny person, other than an individual, who
				willfully violates, conspires to violate, attempts to violate, or aids or abets
				in the commission of a violation of any provision of this Act or any
				regulation, license, or order issued under this Act shall be fined not more
				than 10 times the value of the exports involved or $5,000,000, whichever amount
				is greater, for each violation.
							(b)Regulatory
				authority not affectedNothing in subsection (a) limits the
				authority of the Secretary to define by regulations violations under this
				Act.
						.
				(b)Civil
			 penaltiesSection 11(c)(1) of the Export Administration Act of
			 1979 (50 U.S.C. 2410(c)(1)) is amended to read as follows: (1) The
			 Secretary may impose a civil penalty for each violation of this Act, or any
			 regulation, license, or order issued under this Act, in an amount not to exceed
			 the greater of $250,000, or an amount that is twice the value of the
			 transaction that is the basis of the violation. A civil penalty under this
			 paragraph may be in addition to, or in lieu of, any other liability or penalty
			 that may be imposed for such a violation.
				(c)ForfeitureSection
			 11(g) of the Export Administration Act of 1979 (50 U.S.C. App. 2410) is amended
			 to read as follows:
					
						(g)Forfeiture of
				property interest and proceeds
							(1)Criminal
				forfeitureAny person who is
				convicted of a violation under paragraph (1) or (2) of subsection (a) shall, in
				addition to any other penalty, forfeit to the United States such
				person’s—
								(A)security or other
				interest in, claim against, or property or contractual rights of any kind in,
				the real or personal property that was the subject of the violation;
								(B)interest in any
				property, real or personal, constituting or traceable to gross profits or other
				proceeds obtained from the violation; and
								(C)interest in any
				property, real or personal, used or intended to be used to commit or to promote
				the commission of the violation.
								(2)Civil
				forfeitureAny person convicted of a violation under subsection
				(a), or subject to a civil penalty as set forth in subsection (c), shall
				forfeit to the United States such person’s interest in—
								(A)any security or
				other interest in, claim against, or property or contractual rights of any kind
				in, the real or personal property that was the subject of the violation;
								(B)any property, real
				or personal, constituting or traceable to gross profits or other proceeds
				obtained because of the act or acts constituting the violation; and
								(C)any property, real
				or personal, used or intended to be used to commit or to promote the commission
				of the violation.
								(3)ProceduresForfeiture
				under this subsection shall be carried out in accordance with the procedures
				set forth in chapter 46 of title 18, United States
				Code.
							.
				(d)Temporary denial
			 ordersSection 11 of the Export Administration Act of 1979 (50
			 U.S.C. App. 2410) is amended—
					(1)by redesignating
			 subsection (i) as subsection (j);
					(2)by inserting after
			 subsection (h) the following:
						
							(i)Imposition of
				temporary denial orders
								(1)Authority of the
				secretaryIn any case in which it is necessary, in the public
				interest, to prevent an imminent violation of this Act or any regulation,
				order, or license issued under this Act, the Secretary may, without a hearing,
				issue an order temporarily denying United States export privileges (in this
				subsection referred to as a temporary denial order) to a person. A
				temporary denial order may be effective no longer than 180 days unless renewed
				in writing by the Secretary for additional 180-day periods in order to prevent
				such an imminent violation, except that a temporary denial order may be renewed
				only after notice and an opportunity for a hearing is provided. The Secretary
				shall publish notice of the issuance of a temporary denial order in the Federal
				Register and may provide notice of the issuance of the order to the person that
				is the subject of the order by such additional means as the Secretary considers
				appropriate.
								(2)ProceduresA
				temporary denial order shall define the imminent violation and state why the
				temporary denial order was granted without a hearing. The person or persons
				subject to the issuance or renewal of a temporary denial order may file an
				appeal of the issuance or renewal of the temporary denial order with an
				administrative law judge who shall, within 10 working days after the appeal is
				filed, recommend that the temporary denial order be affirmed, modified, or
				vacated. Parties may submit briefs and other material to the judge. The
				recommendation of the administrative law judge shall be submitted to the
				Secretary who shall either accept, reject, or modify the recommendation by
				written order within 5 working days after receiving the recommendation. The
				written order of the Secretary under the preceding sentence shall be final and
				is not subject to judicial review, except as provided in paragraph (3). The
				temporary denial order shall be affirmed only if it is reasonable to believe
				that the order is required in the public interest to prevent an imminent
				violation of this Act or any regulation, order, or license issued under this
				Act. All materials submitted to the administrative law judge and the Secretary
				shall constitute the administrative record for purposes of review by the
				courts.
								(3)AppealsAn
				order of the Secretary affirming, in whole or in part, the issuance of a
				temporary denial order may, within 15 days after the order is issued, be
				appealed by a person subject to the order to the United States Court of Appeals
				for the District of Columbia Circuit, which shall have jurisdiction of the
				appeal. The court may review only those issues necessary to determine whether
				the standard for issuing the temporary denial order has been met. The court
				shall vacate the Secretary's order if the court finds that the Secretary's
				order is arbitrary, capricious, an abuse of discretion, or otherwise not in
				accordance with law.
								;
				and
					(3)in subsection (j),
			 as redesignated, by striking or (h) and inserting (h), or
			 (i).
					(e)Conforming
			 amendmentsSection 13 of the
			 Export Administration Act of 1979 (50 U.S.C. App. 2412) is amended—
					(1)by striking
			 subsection (d); and
					(2)by redesignating
			 subsection (e) as subsection (d).
					(f)Effective
			 dateThe amendments made by this section apply with respect to
			 acts constituting violations under section 11 of the Export Administration Act
			 of 1979 that occur on or after the date of the enactment of this Act.
				102.Enforcement
				(a)FindingsThe Congress finds the following:
					(1)On July 1, 2010, the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195) was
			 signed into law by the President of the United States.
					(2)Section 305 of that Act provides the
			 Department of Commerce with the authority to enforce the provisions of that Act
			 as well as the Export Administration Act of 1979.
					(3)Statutory authority to conduct
			 investigations overseas, as well as undercover authority, is necessary for the
			 Office of Export Enforcement of the Department of Commerce to combat
			 increasingly complex international proliferation activities involving Iran and
			 other hostile state and non-state actors.
					(b)Enforcement
			 authoritySection 12 of the
			 Export Administration Act of 1979 (50 U.S.C. App. 2411) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 in the first sentence, by striking within the United States, and
			 and inserting within the United States, the Secretary of Commerce (and
			 officers and employees of the Department of Commerce specifically designated by
			 the Secretary of Commerce) may conduct investigations outside of the United
			 States and, in addition,;
						(B)by striking
			 paragraph (6) and redesignating paragraphs (7) and (8) as paragraphs (6) and
			 (7), respectively; and
						(C)in paragraph (7)
			 (as redesignated) by inserting before the period the following: , and
			 the enforcement or a violation of the Export Administration Regulations as
			 maintained and amended under the authority of the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.); and
						(2)by adding at the
			 end the following new subsections:
						
							(f)Forfeiture
								(1)In
				generalAny tangible items lawfully seized under subsection (a)
				by designated officers or employees shall be subject to forfeiture to the
				United States.
								(2)ProceduresAny
				seizure or forfeiture under this subsection shall be carried out in accordance
				with the procedures set forth in chapter 46 of title 18, United States
				Code.
								(g)Undercover
				investigation operations
								(1)Use of
				fundsWith respect to any undercover investigative operation
				conducted by the Office of Export Enforcement of the Department of Commerce
				that is necessary for the detection and prosecution of violations under this
				Act—
									(A)funds made
				available for export enforcement under this Act may be used to purchase
				property, buildings and other facilities, and to lease equipment, conveyances,
				and space within the United States, without regard to sections 1341 and 3324 of
				title 31, United States Code, section 8141 of title 40, United States Code, and
				sections 3901(a), 3903, 4501 through 4506, 4706, 6301(a), and 6306 of title 41,
				United States Code;
									(B)funds made
				available for export enforcement under this Act may be used to establish or to
				acquire proprietary corporations or business entities as part of an undercover
				operation, and to operate such corporations or business entities on a
				commercial basis, without regard to sections 1341, 3324, and 9102 of title 31,
				United States Code;
									(C)funds made
				available for export enforcement under this Act and the proceeds from
				undercover operations may be deposited in banks or other financial institutions
				without regard to section 648 of title 18, United States Code, and section 3302
				of title 31, United States Code; and
									(D)the proceeds from
				undercover operations may be used to offset necessary and reasonable expenses
				incurred in such operations without regard to section 3302 of title 31, United
				States Code, if the Secretary (or the Secretary’s designee) certifies, in
				writing, that the action authorized by subparagraph (A), (B), or (C) for which
				the funds would be used is necessary for the conduct of the undercover
				operation.
									(2)Disposition of
				business entitiesIf a corporation or business entity established
				or acquired as part of an undercover operation has a net value of more than
				$250,000 and is to be liquidated, sold, or otherwise disposed of, the Secretary
				shall report the circumstances to the Comptroller General of the United States
				as much in advance of such disposition as the Secretary determines is
				practicable. The proceeds of the liquidation, sale, or other disposition, after
				obligations incurred by the corporation or business entity are met, shall be
				deposited in the Treasury of the United States as miscellaneous receipts. Any
				property or equipment purchased pursuant to paragraph (1)(A) may be retained
				for subsequent use in undercover operations under this subsection. When such
				property or equipment is no longer needed, it shall be considered as surplus
				and disposed of as surplus government property.
								(3)Deposit of
				proceedsAs soon as the proceeds from an undercover investigative
				operation of the Office of Export Enforcement of the Department of Commerce
				with respect to which an action is authorized and carried out under this
				subsection are no longer needed for the conduct of such operation, the proceeds
				or the balance of the proceeds remaining at the time shall be deposited into
				the Treasury of the United States as miscellaneous receipts.
								(4)Audit and
				report
									(A)AuditThe
				Secretary shall conduct a detailed financial audit of each closed undercover
				operation of the Office of Export Enforcement of the Department of Commerce.
				Not later than 180 days after an undercover operation is closed, the Secretary
				shall submit to the Congress a report on the results of that audit.
									(B)ReportThe
				Secretary shall submit annually to the Congress a report, which may be included
				in the annual report under section 14(a), including the following
				information:
										(i)The number of
				undercover investigative operations pending as of the end of the period for
				which the report is submitted.
										(ii)The number of
				undercover investigative operations commenced in the 1-year period preceding
				the period for which the report is submitted.
										(iii)The number of
				undercover investigative operations closed in the 1-year period preceding the
				period for which such report is submitted and, with respect to each such closed
				undercover operation, the results obtained and any civil claims made with
				respect to such operation.
										(C)DefinitionsIn
				this paragraph:
										(i)ClosedThe
				term closed, with respect to an undercover investigative
				operation, refers to the earliest point in time at which all criminal
				proceedings (other than appeals) pursuant to the investigative operation are
				concluded, or covert activities pursuant to such operation are concluded,
				whichever occurs later.
										(ii)Undercover
				investigative operation and undercover operation
											(I)In
				generalSubject to subclause (II), the terms undercover
				investigative operation and undercover operation mean any
				undercover investigative operation conducted by the Office of Export
				Enforcement of the Department of Commerce in which the gross receipts
				(excluding interest earned) exceed $25,000, or expenditures (other than
				expenditures for salaries of employees) exceed $75,000.
											(II)ExceptionThe
				report to Congress required by subparagraph (B) shall be made with respect to
				undercover investigative operations conducted by the Office of Export
				Enforcement of the Department of Commerce without regard to the gross receipts
				and expenditures limitations under subclause (I).
											(h)Authorization
				for bureau of industry and securityThe Secretary may authorize,
				without fiscal year limitation, the expenditure of funds transferred to, paid
				to, received by, or made available to the Bureau of Industry and Security of
				the Department of Commerce as a reimbursement in accordance with section 9703
				of title 31, United States Code (as added by Public Law
				102–393).
							.
					(c)Effective
			 date
					(1)In
			 generalSubject to paragraphs
			 (2) and (3), the amendments made by subsection (a) shall take effect on the
			 date of the enactment of this Act.
					(2)ForfeitureSection
			 12(f) of the Export Administration Act of 1979, as added by subsection (a)(2)
			 of this section, shall apply to items seized on or after the date of the
			 enactment of this Act.
					(3)Undercover
			 operationsSection 12(g) of the Export Administration Act of
			 1979, as added by subsection (a)(2) of this section, shall apply with respect
			 to undercover investigative operations commenced on or after the date of the
			 enactment of this Act.
					103.Administrative
			 and regulatory authoritySection 15 of the Export Administration Act
			 of 1979 (50 U.S.C. App. 2414) is amended—
				(1)in subsection (a),
			 in the first sentence—
					(A)by striking
			 Under Secretary of Commerce for Export Administration and
			 inserting Under Secretary of Commerce for Industry and Security;
			 and
					(B)by striking
			 such other statutes and all that follows through the end of the
			 sentence and in inserting other statutes that the Secretary has
			 delegated to the Under Secretary of Commerce for Industry and Security or any
			 predecessor (including the Under Secretary of Commerce for Export
			 Administration and the Assistant Secretary of Commerce for Trade
			 Administration) as of the date of the enactment of the Export Administration
			 Renewal Act of 2011, or may delegate to the Under Secretary of Commerce for
			 Industry and Security on or after that date.;
					(2)in subsection
			 (b)—
					(A)by striking
			 the President and the Secretary and inserting—
						
							(1)In
				generalThe President and the
				Secretary
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Advance notice
				to congressAny significant
				regulations issued pursuant to this Act shall be provided to the Committee on
				Foreign Affairs of the House of Representatives and the Committee on Banking,
				Housing, and Urban Affairs of the Senate not less than 30 days in advance of
				the publication of the regulations in the Federal Register, unless exigent
				circumstances require the Secretary to shorten that 30-day
				period.
							;
				and
					(3)in subsection
			 (c)—
					(A)by inserting after
			 the first sentence the following: The Secretary shall submit the report
			 under the preceding sentence not less than 30 days in advance of the
			 publication of the proposed amendments in the Federal Register, unless exigent
			 circumstances require the Secretary to shorten that 30-day period.;
			 and
					(B)in the succeeding
			 sentence, by striking evaluate the cost and burden to United States
			 exporters and inserting include the text of the proposed
			 amendments, as well as evaluate the economic and national security impact on
			 the United States.
					104.Authorization
			 of appropriationsSection
			 18(b) of the Export Administration Act of 1979 (50 U.S.C. App. 2417(b)) is
			 amended—
				(1)by striking
			 paragraphs (1) and (2) and inserting the following:
					
						(1)$100,141,000 for fiscal year 2012;
				$101,643,115 for fiscal year 2013; $103,167,647 for fiscal year 2014; and
				$104,926,000 for fiscal year 2015; and
						;
				and 
				(2)by redesignating
			 paragraph (3) as paragraph (2).
				105.Termination
			 dateSection 20 of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2419) is amended to read as
			 follows:
				
					20.Termination dateThe authority granted by this Act
				terminates on September 30, 2015, except that the authority granted by sections
				11 and 12 shall not
				terminate.
					.
			106.Foreign policy
			 controls
				(a)Terrorist
			 statesSection 6(j)(4) of the
			 Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(4)) is
			 amended—
					(1)in the matter
			 preceding subparagraph (A), by striking the Speaker and
			 inserting the chairman of the Committee on Foreign Affairs;
			 and
					(2)in subparagraph
			 (B)—
						(A)in clause (i), by
			 striking 6-month period; and and inserting 36-month
			 period;;
						(B)in clause (ii), by
			 striking the period at the end and inserting a semicolon; and
						(C)by adding after clause (ii) the
			 following:
							
								(iii)that government is not a country of
				proliferation concern as defined in section 1055(g)(2) of the National
				Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371(g)(2));
				and
								(iv)that government has provided assurances
				that it will not knowingly facilitate, directly or indirectly, the
				proliferation of nuclear materials, items, or technology in the
				future.
								.
						(b)Conforming
			 amendments
					(1)Foreign
			 assistance act of 1961Section 620A(c) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371(c)) is amended—
						(A)in the matter preceding paragraph (1), by
			 striking the Speaker and inserting the chairman of the
			 Committee on Foreign Affairs; and
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking 6-month period; and and inserting
			 36-month period;;
							(ii)in
			 subparagraph (B), by striking the period at the end and inserting a semicolon;
			 and
							(iii)by
			 adding after subparagraph (B) the following:
								
									(C)that government is not a country of
				proliferation concern as defined in section 1055(g)(2) of the National
				Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371(g)(2));
				and
									(D)that government
				has provided assurances that it will not knowingly facilitate, directly or
				indirectly, the proliferation of nuclear materials, items, or technology in the
				future.
									.
							(2)Arms export
			 control actSection 40(f)(1) of the Arms Export Control Act (22
			 U.S.C. 2780(f)(1)) is amended—
						(A)in the matter preceding subparagraph (A),
			 by striking the Speaker and inserting the chairman of the
			 Committee on Foreign Affairs; and
						(B)in subparagraph
			 (B)—
							(i)in clause (i), by
			 striking 6-month period; and and inserting 36-month
			 period;;
							(ii)in
			 clause (ii), by striking the period at the end and inserting a semicolon;
			 and
							(iii)by adding after clause (ii) the
			 following:
								
									(iii)that government is not a country of
				proliferation concern as defined in section 1055(g)(2) of the National
				Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371(g)(2));
				and
									(iv)that government has provided assurances
				that it will not knowingly facilitate, directly or indirectly, the
				proliferation of nuclear materials, items, or technology in the
				future.
									.
							107.Technical and
			 conforming amendments
				(a)Renaming of
			 under secretary
					(1)In
			 generalSection 5(f)(6) of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2404(f)(6)) is amended by
			 striking Under Secretary of Commerce for Export Administration
			 and inserting Under Secretary of Commerce for Industry and
			 Security.
					(2)Conforming
			 amendmentSection 5314 of title 5, United States Code, is amended
			 by striking Under Secretary of Commerce for Export
			 Administration and inserting Under Secretary of Commerce for
			 Industry and Security.
					(b)Amendments to
			 title 31, united states code
					(1)Section 9703(a) of
			 title 31, United States Code (as added by Public Law 102–393), is amended, in
			 the matter preceding paragraph (1), by striking or the United States
			 Coast Guard and inserting, , the United States Coast Guard, or
			 the Bureau of Industry and Security of the Department of
			 Commerce.
					(2)Section 9703(o)(1)
			 of title 31, United States Code (as added by Public Law 102–393) is amended by
			 adding at the end the following: In addition, for purposes of this
			 section, the Bureau of Industry and Security of the Department of Commerce
			 shall be considered to be a Department of the Treasury law enforcement
			 organization..
					(c)Civil forfeiture
			 proceedingsSection 983(i)(2) of title 18, United States Code, is
			 amended—
					(1)by striking
			 or at the end of subparagraph (D);
					(2)by striking the
			 period at the end of subparagraph (E) and inserting ; or;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(F)the Export
				Administration Act of
				1979.
							.
					(d)Clerical
			 amendmentParagraph (3) of section 11A(k) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2410A(k)(3)) is amended—
					(1)by redesignating
			 that paragraph as paragraph (2); and
					(2)by striking
			 paragraph (2) and inserting paragraph (1).
					(e)Annual
			 reportSection 14(a)(15) of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2413(a)(15)) is amended
			 by striking the export licensing process and and inserting
			 export licensing, an assessment of the impact of licensing exemptions on
			 licensing caseloads, numbers of licensing officers, and the budget of the
			 Bureau of Industry and Security, and efforts.
				108.Reports by
			 Comptroller General on export control vulnerabilities
				(a)In
			 generalNot later than the date that is 1 year, 2 years, and 3
			 years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the appropriate congressional committees a
			 report assessing any progress made in resolving export control issues
			 identified by the Government Accountability Office in—
					(1)its report
			 (GAO–09–767T) entitled Export Controls: Fundamental Reexamination of
			 System Is Needed to Help Protect Critical Technologies, dated June 4,
			 2009; and
					(2)its report
			 (GAO–11–278) entitled High-Risk Series: An Update, dated
			 February 16, 2011.
					(b)Appropriate
			 congressional committeesFor purposes of subsection (a), the term
			 appropriate congressional committees means—
					(1)the Committee on
			 Foreign Affairs and the Committee on Armed Services of the House of
			 Representatives; and
					(2)the Committee on
			 Banking, Housing, and Urban Affairs, the Committee on Armed Services, and the
			 Committee on Foreign Relations of the Senate.
					109.Effective
			 dateSubject to sections
			 101(f) and 102(b), this title and the amendments made by this title shall take
			 effect on the date of the enactment of this Act.
			IIControl of
			 Generic Parts and Components
			201.Treatment of
			 generic components or partsSection 38(a)(1) of the Arms Export Control
			 Act (22 U.S.C. 2778(a)(1)) is amended by adding at the end the following:
			 Nothing in this section shall be construed to require the President to
			 include as a defense article any component, accessory, attachment, or part
			 associated with any end-item included on the United States Munitions List, if
			 such component, attachment, or part does not have specialized or unique
			 military or intelligence capability or significance such that control under the
			 Arms Export Control Act is warranted..
			202.Interagency
			 process for subsequent control of items removed from U.S. Munitions
			 List
				(a)Level of export
			 controls on items removed from United States Munitions ListIf an
			 item is removed from the United States Munitions List under section 38(f) of
			 the Arms Export Control Act (22 U.S.C. 2778(f)), the item may not be made
			 subject to export controls that are less restrictive than the export controls
			 that are imposed on the item at the time it is removed from the Munitions List,
			 unless the President—
					(1)determines that such less restrictive
			 controls are appropriate and in the national security and economic interests of
			 the United States; and
					(2)complies with the 30-day notification
			 requirement set forth in section 15(b)(2) of the Export Administration Act of
			 1979 with respect to the proposed controls, together with a description of, and
			 justification for, the less restrictive controls.
					(b)Consensus of
			 department headsThe
			 President shall ensure, through interagency procedures or regulation, that when
			 an item that is removed from the United States Munitions List under section
			 38(f) of the Arms Export Control Act is subject to controls under the Export
			 Administration Act of 1979, the Secretaries of State, Defense, and Commerce
			 concur on all subsequent modifications to the export controls on the
			 item.
				203.Exports to
			 certain countries
				(a)Exports to
			 China
					(1)Presumption of
			 denialThere shall be a
			 presumption of denial of any application for a license or other approval to
			 export to the People’s Republic of China any item that is removed from the
			 United States Munitions List under section 38 of the Arms Export Control Act
			 and is listed on the Very Sensitive List or Sensitive
			 List’ of the Wassenaar Arrangement on Export Controls for Conventional
			 Arms and Dual-Use Goods and Technologies.
					(2)WaiverThe President may waive the application of
			 paragraph (1) on a case-by-case basis if the President—
						(A)determines that
			 the waiver is in the national security and economic interest of the United
			 States; and
						(B)at least 15 days
			 before the waiver is to take effect, the President submits to the Committee on
			 Foreign Affairs of the House of Representatives and the Committees on Banking,
			 Finance, and Urban Affairs and on Foreign Relations of the Senate a report
			 describing the reasons for the waiver.
						(b)Exports to
			 certain countriesAn
			 application for a license or other approval to export any item that is removed
			 from the United States Munitions List under section 38 of the Arms Export
			 Control Act for export to any country or end-user that is subject to section
			 126.1 of title 22, Code of Federal Regulations (and any successor regulations),
			 or to a multilateral arms embargo under the United Nations Security Council
			 shall be denied.
				204.Effective
			 date
				(a)Section
			 201Section 201 shall take effect on the date
			 of the enactment of this Act.
				(b)Section
			 202Section 202 shall apply with
			 respect to any item removed from the United States Munitions List on or after
			 the date of the enactment of this Act.
				(c)Section
			 203Section 203 shall apply to any application
			 for a license or other approval to export that is made on or after the date of
			 the enactment of this Act.
				
